EXHIBIT 10.1

Execution Version

LIMITED WAIVER AND FIRST AMENDMENT TO

CREDIT AGREEMENT

This LIMITED WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
dated as of September 16, 2019, is by and among Roan Resources, Inc., Delaware
corporation (the “Borrower”); Cortland Capital Market Services LLC, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”) and the Lenders signatory hereto.

Recitals

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to the
Credit Agreement dated as of June 27, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of
Borrower.

WHEREAS, Borrower has requested and the Lenders have agreed to amend the Credit
Agreement in certain respects as hereinafter provided.

WHEREAS, Borrower has advised the Administrative Agent that it delivered
evidence of recording of all Mortgages pursuant to Section 9.16(a) of the Credit
Agreement after the post-closing deadline (such violation, the “Specified
Violation”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Amendment, shall have the meaning
ascribed such term in the Credit Agreement. Unless otherwise indicated, all
references to sections and articles in this Amendment refer to sections and
articles of the Credit Agreement.

Section 2. Limited Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Lenders hereby waive any Default or Event of Default arising solely as a result
of the Specified Violation.

The limited waiver granted in this Section 2 is a one-time waiver and limited
solely to the Specified Violation and nothing contained in this Section 2 shall
be deemed a consent to, or waiver of, any other action or inaction of any Credit
Party which constitutes (or would constitute) a violation of any provision of
the Credit Agreement or any other Credit Document. Neither the Lenders nor
Administrative Agent shall be obligated to grant any future waivers, consents or
amendments with respect to any other provision of the Credit Agreement or any
other Credit Document and such limited waiver shall not constitute a course of
dealing among the parties.



--------------------------------------------------------------------------------

Section 3. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in proper alphabetical order:

“Curlin Asset Value” shall mean with respect to any wellbore (or potential
wellbore), an amount equal to (x) the number of acres associated with the
applicable Curlin Assets for the section upon which such wellbore (or potential
wellbore) is located times (y) the value per acre in such section based on the
nri of Roan Resources Inc. (as approved by the Oklahoma Corporation Commission)
divided by (z) the total number of reasonably assumed potential wells per such
section (which shall be four per section unless approved by the Administrative
Agent (acting at the direction of the Required Lenders)).

“Disposed Wellbores” shall have the meaning provided in Section 10.4(p).

“Qualified Wellbore Proposal” shall have the meaning provided in
Section 10.4(p).

(b) Section 5.2(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety to the following:

“(i) any Disposition by the Credit Parties or any of their Subsidiaries pursuant
to Section 10.4; provided, that no mandatory prepayment shall be required with
the proceeds of a Disposition made in reliance on Section 10.4(p) so long as the
proceeds of such sale are held in a segregated deposit account that is subject
to a Control Agreement that does not permit withdrawals from such account
(except with the consent of the Administrative Agent acting at the direction of
the Required Lenders (other than withdrawals for the payment of account fees or
similar expenses related to the maintenance of such deposit account)) or”

(c) Section 10.4 of the Credit Agreement is hereby amended by deleting the “and”
at the end of clause (n) thereof, replacing the “.” with “; and” at the end of
clause (o) thereof and adding the following clause (p):

“(p) Dispositions of wellbores or potential wellbores (limited, for the
avoidance of doubt, to the specific wellbores and not including any other
portion of the common resource) that comprise less than all or substantially all
of the Curlin Assets (with respect to any such Disposition, the “Disposed
Wellbores”) to OpCo or any of the OpCo Subsidiaries so long as (i) the proceeds
received by the Borrower from such Disposition are 100% in cash, (ii) the amount
received is greater than or equal to the aggregate Curlin Asset Value of the
Disposed Wellbores at the time of such Disposition, (iii) such Disposition
(A) is consummated within thirty (30) days of the receipt of a wellbore proposal
by the Borrower from a third-party that is not an Affiliate of OpCo or the
Borrower (a “Qualified Wellbore Proposal”) and (B) is limited to wellbores
subject to such Qualified Wellbore Proposal, (iv) the Borrower delivers notice
to the Administrative Agent (which shall provide such notice to the Lenders as
soon as practicable) at least 10 Business

 

2



--------------------------------------------------------------------------------

Days in advance of the proposed Disposition which notice shall include (A) a
certification of an Authorized Officer of the Borrower (x) that a true and
correct copy of the applicable Qualified Wellbore Proposal is attached to such
notice and (y) of the aggregate Curlin Asset Value attributable to the Disposed
Wellbores, (B) drafts of the definitive legal documentation for such Disposition
and (C) legal descriptions of the Disposed Wellbores, (v) such Disposed
Wellbores are to be operated by a Person that is not an Affiliate of OpCo or the
Borrower. For the avoidance of doubt, the Administrative Agent shall only be
required to deliver the notice and the other documentation received by the
Administrative Agent to the Lenders, and the Administrative Agent shall not be
required to determine the completeness of such documentation or the accuracy of
the calculations contained in such documents.

(d) Section 10.4(i) of the Credit Agreement is hereby amended and restated in
its entirety to the following:

“(i) the Disposition of all or substantially all of the Curlin Assets subject to
(A) there being no Default or Event of Default after giving effect to such
Disposition and (B) Net Cash Proceeds received by the Borrower in respect of
such Disposition being greater than $50,000,000;”

(e) Section 10.12(k) of the Credit Agreement is hereby amended and restated in
its entirety to the following:

“(k) the transactions consummated pursuant to Section 10.4(p) hereunder; and”

Section 4. Conditions Precedent

Section 4.1. The Administrative Agent shall have received from the Lenders
counterparts (in such number as may be requested by Administrative Agent) of
this Amendment signed on behalf of such Persons.

Section 4.2. The Administrative Agent shall have received a certificate of an
Authorized Officer, dated as of the Amendment Effective Date, certifying that
the representations and warranties set forth in Section 5.3 of this Amendment
are true and correct in all material respects.

Section 4.3. The Administrative Agent and the Lenders shall have been reimbursed
for all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrower under the Credit Agreement (including, without limitation, the
reasonable and documented fees and expenses of counsel to the Administrative
Agent, Holland & Knight LLP and counsel to each of the Lenders, including
Simpson Thacher & Bartlett LLP, Akin Gump Strauss Hauer & Feld LLP and
Thompson & Knight LLP).

Administrative Agent is hereby authorized and directed to declare this Amendment
to be effective (and the “Amendment Effective Date” shall occur) when it has
received documents confirming or certifying, to the satisfaction of
Administrative Agent, compliance with the conditions set forth in this Section 4
or the waiver of such conditions as permitted in Section 13.1 of the Credit
Agreement. Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes.

 

3



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

Section 5.1. Confirmation. The provisions of the Credit Agreement, as amended
and modified by this Amendment, shall remain in full force and effect following
the Amendment Effective Date.

Section 5.2. Ratification and Affirmation. The Borrower and each Guarantor
hereby (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations under, and acknowledges its continued liability under, each
Credit Document to which it is a party and agrees that each Credit Document to
which it is a party remains in full force and effect as expressly amended
hereby; and (c) agrees that from and after the Amendment Effective Date each
reference to the Credit Agreement in the Guarantee and the other Credit
Documents shall be deemed to be a reference to the Credit Agreement, as amended
and modified by this Amendment.

Section 5.3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders that, immediately prior to and after giving effect to
this Amendment, (a) no Default or Event of Default has occurred and is
continuing; (b) no event or events have occurred which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect; and
(c) all representations and warranties made by any Credit Party contained in the
Credit Agreement or in the other Credit Documents are true and correct in all
material respects (unless such representation or warranty contains a materiality
qualifier in which case such representation or warranty shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation or warranty contains a
materiality qualifier in which case such representation or warranty shall be
true and correct in all respects) as of such earlier date).

Section 5.4. Credit Document. This Amendment is a Credit Document and shall be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement. On and after the effectiveness of this Agreement, each
reference in each Credit Document to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended or otherwise modified by
this Amendment.

Section 5.5. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other similar electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

Section 5.6. No Oral Agreement. This Amendment, the Credit Agreement and the
other Credit Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties. There
are no subsequent oral agreements between the parties.

Section 5.7. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent or any Lender under any
of the Credit Documents, nor constitute a waiver of any provision of any of the
Credit Documents.

Section 5.8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 5.9. Payment of Expenses. In accordance with Section 13.5 of the Credit
Agreement, Borrower agrees to pay or reimburse Administrative Agent for all of
its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to Administrative
Agent.

Section 5.10. Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 5.11. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 5.12. WAIVER OF JURY TRIAL. THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT, EACH LETTER OF CREDIT ISSUER AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

(Signature Pages Follow)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the Amendment Effective Date.

 

ROAN RESOURCES, INC., as Borrower By:  

/s/ David Edwards

  Name: David Edwards   Title:   Chief Financial Officer

 

Signature Page to Limited Waiver and First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent By:  

/s/ Winnalynn N. Kantaris

  Name: Winnalynn N. Kantaris   Title:   Associate General Counsel

 

Signature Page to Limited Waiver and First Amendment to Credit Agreement



--------------------------------------------------------------------------------

YORK CREDIT OPPORTUNITIES FUND, L.P., as Lender By:  

/s/ Richard P. Swanson

  Name:   Richard P. Swanson   Title:   Chief Legal Officer YORK MULTI-STRATEGY
MASTER FUND, L.P., as Lender By:  

/s/ Richard P. Swanson

  Name:   Richard P. Swanson   Title:   Chief Legal Officer YORK CREDIT
OPPORTUNITIES FUND, L.P., as Lender By:  

/s/ Richard P. Swanson

  Name:   Richard P. Swanson   Title:   Chief Legal Officer YORK CREDIT
OPPORTUNITIES INVESTMENTS FASTER FUND, L.P., as Lender By:  

/s/ Richard P. Swanson

  Name:   Richard P. Swanson   Title:   Chief Legal Officer

 

Signature Page to Limited Waiver and First Amendment to Credit Agreement



--------------------------------------------------------------------------------

YORK SELECT STRATEGY MASTER FUND, L.P., as Lender By:  

/s/ Richard P. Swanson

  Name:   Richard P. Swanson   Title:   Chief Legal Officer EXUMA CAPITAL, L.P.,
as Lender By:  

/s/ Richard P. Swanson

  Name:   Richard P. Swanson   Title:   Chief Legal Officer

 

Signature Page to Limited Waiver and First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ELLIOT ASSOCIATES, L.P., as Lender By: Elliot Capital Advisors, L.P., as General
Partner By: Braxton Associates, Inc., as General Partner By:  

/s/ Elliot Greenberg

  Name:   Elliot Greenberg   Title:   Vice President ELLIOT INTERNATIONAL, L.P.,
as Lender By: Hambledon,Inc., as General Partner By: Elliot International
Capital Advisors Inc., as attorney-in-fact By:  

/s/ Elliot Greenberg

  Name:   Elliot Greenberg   Title:   Vice President

 

Signature Page to Limited Waiver and First Amendment to Credit Agreement



--------------------------------------------------------------------------------

RH DEBT FUND, L.P., as Lender By: JVL Advisors, LLC, its general partner By:  

/s/ John V. Lovoi

  Name:   John V. Lovoi   Title:   Manager

 

Signature Page to Limited Waiver and First Amendment to Credit Agreement